Gilbert, J.
Where one conveys land to another by a-security deed, and takes a bond for title to reeonvey on payment of the debt, the deed conveys the legal title, and “leaves the grantor no interest in the land which can be' subjected to levy and sale by a creditor whose judgment was obtained after the deed was executed.” Before such levy and sale can be made, there must be a redemption of the property, and this can be accomplished only by the payment of the secured debt in full. Civil Code (1910), § 6038; Shumate v. McLendon, 120 Ga. 396 (48 S. E. 10); Ramey v. Denny, 133 Ga. 751 (66 S. E. 918). The court, there-fore, did not err in holding that the land in question was not subject to the execution. Judgment affirmed.

All the Justices concur.